Citation Nr: 1745974	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected disease or injury.

3.  Entitlement to service connection for a left knee disability to include.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had uncharacterized service from March 5, 1996 to March 19, 1996.  The Veteran also served on active duty for training from May 2001 to August 2001 and April 2002 to August 2002, and served on active duty from October 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affair (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony before the undersigned at a videoconference Board hearing in June 2016, as well as at a March 2015 RO hearing before a decision review officer (DRO).  Transcripts of these hearings have been included in the record.

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is related to active service.

2.  Obstructive sleep apnea is related to active service.

3.  A left knee disability did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102 (2016).  

2.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2014).

3.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  

VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2012.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports.  

The Board notes the Veteran has not received a VA examination for his left knee disability, and finds such an examination is not warranted.  The Veteran contends his current left knee disability is due to a running injury not document in his service treatment records.  Even if the Board accepted that such an event occurred, the evidence does not indicate that the current claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's mere lay assertion of a relationship between his current left knee disability and service is not sufficient to trigger VA's duty to provide a medical examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (2010).

The Board also finds that the RO substantially complied with the Board's remand instructions of October 2016 by attempting to obtain private medical records, scheduling VA sleep apnea and hypertension examinations for the Veteran, readjudicating the claim and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the July 2016 hearing, the undersigned Veteran's Law Judge clarified the issues, explained the concept of service connection, noted a potential evidentiary defect and suggested the submission of additional evidence.  The actions of the undersigned Veteran's Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Service Connection

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

i.  Hypertension

The Veteran contends he did not have hypertension until he was in service and has been treated for it since.  

Presumption of Soundness and In Service Hypertension
As an initial matter, the Board finds the presumption of soundness applies to the Veteran with regard to his hypertension.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 11 (July 16, 2003).  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2016); Quirin, 22 Vet. App. at 396 (2009).  

For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1) (2016).  

The Board notes that upon examination in November 1995, the Veteran was found to have a disqualifying defect of hypertension.  However, the Veteran was tested again nine days later and again the day after that.  Six readings were taken over these two days and only one was at VA hypertension level.  The Veteran was found to be qualified for enlistment.

In May 2000, the Veteran was found to be qualified for enlistment.  A reading of 140/90 was the only blood pressure reading taken.  

The Board also notes that upon VA examination in September 2015 the Veteran was found to have hypertension, and the examiner, in pertinent part, stated the Veteran's hypertension "clearly and unmistakably existed prior to service".  However, the examiner provided no rationale suggesting hypertension pre-existed service.

An October 2005 Report of Medical Assessment indicates the Veteran's last physical examination by the military was in October 2002.  A review of the Veteran's service treatment records does not reveal an examination upon entry in to service in 2002.  

In September 2004, the Veterans blood pressure readings were 127/63, 128/72 and 139/70.  These readings were spread over two days a week apart.

On the morning of August 9, 2005, the Veteran presented at an emergency room with chest pressure, left arm pain and some numbness and tingling.  The Veteran's initial blood pressure was 160/90 (or 160/98).  Additional readings, approximately within an hour of the initial, were 169/88, 150/96, 141/91, 149/83/ 143/84, 154/91.  The Veteran was given nitroglycerin after the initial reading and again after the reading of 141/91.  By the afternoon, the Veteran's most recent blood pressure reading was 140/92.  As part of the physician's impression and plan, the doctor noted the Veteran's high blood pressure was marginal and that they would need to control it.  The doctor indicted they would try an ACE inhibitor to control the Veteran's blood pressure.

As part of an October 11, 2005 Report of Medical Examination, three blood pressure readings were reported: 142/94 (or 142/84), 146/91 and 140/74.  Hypertension was listed in the summary of defects and diagnoses, and the examiner recommended the Veteran begin taking hydrochlorothiazide (HCTZ) with an additional blood pressure check over five days (or after five days).  This recommendation was put on hold, since the Veteran was leaving that day.  In an October 13, 2005 Report of Medical Assessment, the Veteran noted a five day blood pressure check.  The same examiner from two days prior did not list any blood pressure readings, but did note hypertension and recommend treatment.

Post-Service Hypertension and Opinion Evidence
In his August 2006 application for service connection for hypertension, the Veteran reported that he developed high blood pressure while in the military and that he was supposed to take medication, but that he cannot afford them.

Upon VA examination, in December 2006, no hypertension was detected.  The Veteran would later testify that he was taking blood pressure medication at the time, which would explain the lack of high blood pressure.

In May 2008, as part of a private evaluation for knee pain, the Veteran's blood pressure was 148/80.  The Veteran reported having hypertension and taking HCTZ and Linsopril.  The Veteran was assessed with hypertension. 

In December 2013, a VA treating physician stated in reference to the Veteran's hypertension that "it seems to me that this would be a service connected disability."  The doctor noted the Veteran started treatment while in service in 2005.

On VA examination in September 2015 the Veteran's blood pressure readings were 140/92, 130/90 and 140/90.  The examiner also noted the Veteran was taking medication for his hypertension.  Although the examiner gave an opinion on aggravation, the examiner did not give an opinion on direct service connection through an in-service incurrence.

The Board finds that because the record shows hypertension had its onset while the Veteran was on active duty and since he continues with the same disability, that the lack of a better supported favorable etiological medical opinion is not detrimental to the claim.  Significantly, the evidence does not suggest that post-service hypertension is clearly attributable to an intercurrent cause.  The evidence shows that hypertension, a chronic disease, had its onset in service and continues to be present.  Therefore, the Board concludes that the criteria for service connection for hypertension have been met, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331, 1335-36 (2013).

ii.  Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea (OSA), including as secondary to his service-connected posttraumatic stress disorder (PTSD).  The Veteran contends he did not have sleep apnea until he was in service and was misdiagnosed with a sleep disorder while in service.  

Service treatment records do not show complaints, treatment for or a diagnosis of sleep apnea in service.

VA treatment records show that the Veteran underwent a sleep study in July 2013, and the accompanying report revealed an impression of obstructive sleep apnea.  No nexus opinion was provided in these records.   However, in June 2016, the Veteran's treating physician stated, in more definitive terms than she had in a 2013 note, that while she did not see any of the Veteran's military records, he told her he was diagnosed with a sleep disorder in the service.  She stated that this was likely sleep apnea, but noted that she had no documentation to back that up because no one checked for sleep apnea back then.  The examiner also stated that the current sleep apnea diagnosed on sleep study was probably the same thing he had in the military.  She noted that it sounded like he was given sertraline in the military and that would be for his PTSD, but that these are usually related.

The Veteran was afforded a VA PTSD examination in September 2015.  The examination report notes the Veteran sleeps approximately 4 hours per night with tiredness during the day.

The Veteran was afforded a VA sleep apnea examination in February 2017.  The examiner opined that it is less likely than not that the Veteran's sleep apnea had its onset  in service, or is otherwise related to his period of active service from 2002 to July 2006.  The examiner further opined the Veteran's sleep apnea had an onset after September 10, 2008.  In support of this, the examiner noted the Veteran reported averaging seven hours of sleep in September 2008, but later complained of getting three and half hours of sleep at night in April 2013, as well as snoring, stopping breathing while sleeping and waking gasping for air.  

The examiner also stated "Review of his records indicates that there were no sleep complaints at the time of his 14 December 2006 C&P examination.  Sleep apnea was considered by the examiner and actually stated in the report as 'no known sleep apnea.'  There was no history of headaches (headaches were denied), which typically accompanies untreated sleep apnea."  The Board notes that the "no known sleep apnea" statement was found in the history section, and the Veteran has reported not knowing about sleep apnea until years later.

The examiner also opined that it is less likely than not that the Veteran's OSA was caused by or aggravated beyond its natural progression by the Veteran's PTSD.  The examiner explained that PTSD causing sleep disturbance would actually tend to make sleep apnea better on a physiologic basis.  The examiner also discussed multiple studies, noting none of which showed a cause and effect relationship between PTSD and sleep apnea.  Results from one of the studies, entitled "High risk of sleep apnea in young veterans with PTSD", show 69.2 percent of participants had a high risk for sleep apnea.  The examiner noted that despite the high risk of sleep apnea in young Veterans with PTSD, the paper indicated that longitudinal studies are needed for further conclusions to be drawn whether there exists a relationship between the two entities. 

At his March 2015 hearing before a DRO, the Veteran testified that he was diagnosed with a sleep disorder in the military and was given the medication Zoloft.  

The Board has not been able to identify any assessment of a sleep disorder in service.  However, while in service, that Veteran reported sleeping issues to a private physician in August 2005.  Additionally, records show he received sertraline hydrochloride (Zoloft) on multiple occasions in July 2006.  However, service treatment records do not accompany the noted prescriptions for Zoloft.  

The Veteran further testified at the March 2015 hearing that he would snore loudly and then stop, and that his wife would have to rub him to make sure he was alive.  

In a February 2017 letter, the Veteran's wife reported that prior to service the Veteran slept 8-10 hours a night of uninterrupted sleep, was easily aroused and snored lightly on occasion.  She then noted that after the Veteran returned from basic training, she noticed his snoring became louder and that he began to have more difficulty falling asleep.  Specifically, she noted that after the Veteran returned from Iraq he would wake up intermittently during the night disoriented, unaware of surroundings, requiring her to call out his name to arouse him.  She also noted that his snoring had now become consistent and loud with intermittent pauses during his sleep.  She similarly noted that after the Veteran returned from Primary Leadership Development Course (PLDC), he would snore real loud and that she could hear an increase in the frequency of his pauses.  Throughout the letter the Veteran's wife noted the limited hours of sleep the Veteran got.  She also noted that after he had the sleep study and began treatment with his CPAP, the quality of the Veteran's sleep improved, his snoring improved, as well as the pauses, but that he still only gets a few hours of sleep a night and still has to be approached in a guarded fashion.

The Board acknowledges that the Veteran and his wife are competent to report their observations, to include restlessness and trouble breathing while sleeping.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Also, the Board finds credible the Veteran's written and oral assertions that he first began experiencing symptoms of OSA during service.  These assertions are within the Veteran's competency as a layperson and they are corroborated by his wife who is also competent to provide evidence of the symptoms she observed during her relationship with the Veteran. 

Although the Veteran contends that his sleep apnea and service-connected PTSD are related, as the Board presently finds that his sleep apnea began in service, a finding of secondary service connection is unnecessary. 

The Board acknowledges the VA examiners' medical opinions but finds them to be of little probative value since they did not consider the Veteran and his wife's competent and credible lay statements regarding experiencing symptoms of sleep apnea in and since service.  Furthermore, the examiner does not appear to have fully examined the record.  The examiner stated "Sleep complaints first appear in the clinical record on 29 April 2013", but as noted above, a review of treatment records reveal the Veteran reported to a private doctor in August 2005 that his sleep was quite abnormal.  

The Board finds the June 2016 opinion of the Veteran's treating physician to be probative, as it relied in part on the credible statements of the Veteran regarding in-service OSA symptoms.  

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's obstructive sleep apnea was incurred during service and that service connection must be granted.

iii.  Left Knee Disability

The Veteran testified before the undersigned that he sustained an injury to his left knee, namely iliotibial band instability, while in service.  He testified this occurred while running on a tarmac and that he was treated at Madigan Army Medical Center, but did not specify when.  

A review of the Veteran's service treatment records does not reveal complaints, treatment for or a diagnosis of a left knee disability, with the exception of noting a left leg injury to the Veteran when he was two years old.  A radiological examination report from September 2004 indicates the Veteran sustained blunt trauma to his right knee, but there was no finding of fracture, dislocation, joint effusion or other osseous abnormality.  This coincides with a September 2004 car accident.  The Veteran's service treatment records note he had left sided back pain from shoulder to hip and lateral back tenderness to palpitation from shoulder to hip.  Although right knee pain and left sided pain from the shoulder to the hip were noted, there was no discussion of the Veteran's left knee in post-accident medical reports.  Additionally, in an October 2005 report of medical history, the Veteran was asked if he currently has or ever had knee trouble "e.g., locking, giving out, pain or ligament injury, etc".  The Veteran responded in the negative. 

The Veteran testified that after injuring his left knee medical professionals wanted to give him hydrocodone.  In the October 2005 report of medical history, the Veteran listed hydrocodone as a current medication.  However, a review of the record reveals that te only times the Veteran was prescribed hydrocodone was in late August 2005.  This coincides with the Veteran's recovery from hand surgery on August 17, 2005.  There is no indication the Veteran was given hydrocodone for a left knee injury.  

Private treatment records from May 2008 note the Veteran was given knee injections in 2006.  However, no month was specified and contemporaneous medical records are not of record, so there is no indication this treatment occurred while the Veteran was in service.  

The May 2008 treatment notes also stated that according "to his old record in our chart, he had Sinvisc injections x 3 in each knee in approximately 2003 which are reported to have been helpful."  Again, there are no medical records in the claim file documenting such treatment.  The record reveals the Veteran was given Naproxen and Motrin in 2003, but no injections.  The Board notes the Veteran testified to a DRO that he was treated with Motrin for his left knee injury in service.  However, the May 2008 treatment records note the Veteran reported having bilateral knee pain for approximately twenty years, well before 2003.  The Veteran was assessed with bilateral knee pain. 

VA treatment records from January 2015 note an assessment of degenerative joint disease of the knee.  Which knee is not specified and "outside VA care" is noted.  No private treatment records on file note left knee degenerative joint disease.  The Veteran has been consistently assessed with knee pain by VA before and after January 2015.  

The Board has reviewed the medical and lay evidence in the Veteran's claim file and found no credible evidence that may serve as a nexus between the Veteran's military service and his claimed left knee disability.  Indeed, none of the Veteran's private treatment records reference military service in regard to, or otherwise link it to, a left knee disability.  The only evidence to support such a link is the Veteran's conclusory lay statements that he has a left knee disorder that is related to his military service. 

Here, assuming the degenerative joint disease is a reference to the left knee, we find that the record establishing an in-service event is not credible.  In addition, the assertion of continuity is inconsistent with the contemporaneous record.  Although he has post-service pathology, arthritis was not noted during service and he did not have caharacteristic manifestations sufficient to identify a chronic knee disease.  38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the claim of entitlement to service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for a left knee disability is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


